Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Kingsway announces executive appointment TORONTO, July 18 /CNW/ - (TSX: KFS, NYSE: KFS) William G. Star, President & Chief Executive Officer of Kingsway Financial Services Inc. is pleased to announce the appointment of Anastassia Plitman to Vice President, Internal Audit and Compliance of Kingsway Financial Services Inc. Ms. Plitman brings over 19 years of experience in the areas of risk management, internal audit and compliance. Prior to joining Kingsway, Ms. Plitman was the Director of the Internal Audit and Controls Practice of a major North American consulting firm, specializing in internal audit. Ms. Plitman replaces Laura Foster who recently left the organization to accept a position in the Internal Audit Department of one of the major Canadian Banks. "I am pleased to welcome Anastassia to our executive team", said Bill Star, President & Chief Executive Officer. "Anastassia joins us, having gained extensive experience in both large Canadian services organizations as well as having spent the last two years in a consulting practice. I am confident that we will benefit from her experience and expertise in Internal Audit and Risk Management." About the Company Kingsway is one of the largest truck insurers and non-standard automobile insurers in North America based on A.M. Best data that we have compiled.
